Birdsong, Presiding Judge.
We granted this discretionary appeal to determine whether the trial court erred in extending temporary custody of the minor children P. M., M. M. and T. M. in the Department of Family & Children’s Services (DFCS), without notice to the mother and without opportunity to be heard pursuant to OCGA § 15-11-41 (c) as effective July 7, 1990, when the trial court entered the order extending temporary custody in DFCS. Held:
The order in question was made by the trial court on July 7, 1990, on an emergency basis, it being discovered that the previous order placing custody in DFCS expired on that date. The July 7, 1990, order extended custody in DFCS only “pending a hearing on the petition for deprivation.” The petitions for deprivation were filed August 9 and 14 and were served upon the mother with adjudication scheduled for August 22, 1990. The mother was present on August 22, 1990, the date scheduled for adjudication, but the hearing was continued pending appointment of an attorney for her, and was again continued in September and again in October because appellant’s attorney was unable to contact her. The adjudication took place December 3, 1990. The judgment of the trial court following that hearing continued temporary custody in DFCS. That ruling is supported by the evidence that while in the care of the mother previously the children were severely deprived, and that the mother now has no place to live and no income, is unable to work, and recently married a man serving concurrent prison sentences for two convictions of rape, upon which the judge again concluded the children were deprived and that it is in the best interest of the children, some of whom had been living with other relatives, that they not be returned to the mother at this time. The standard of clear and convincing evidence is met in this case (Mathis v. Nicholson, 244 Ga. 106 (259 SE2d 55)), and we decline to reverse this judgment on account of an improper order extending cus*101tody in DFCS pending the adjudication of deprivation, for that order is now moot.
Decided September 3, 1991.
Francisco G. Burgos, for appellant.
Michael J. Bowers, Attorney General, Margot M. Cairnes, Michael D. DeVane, for appellees.

Judgment affirmed.


Pope and Cooper, JJ., concur.